THE ATTORNEY GENERAL HAS ASKED THAT I RESPOND TO YOUR LETTER DATED AUGUST 5, 1990, REGARDING THE QUESTION OF THE COPY COST FOR PUBLIC RECORDS. BECAUSE YOUR REQUEST CAN BE ANSWERED BY THE RELEVANT OKLAHOMA STATUTES, IT IS NOT NECESSARY TO RESPOND IN AN OFFICIAL PUBLISHED OPINION. CONSEQUENTLY, THIS IS NOT AN OFFICIAL OPINION OF THE ATTORNEY GENERAL, BUT RATHER THE LEGAL OPINION OF THE REVIEWING AND UNDERSIGNED ATTORNEY.
THE ESSENCE OF YOUR QUESTION APPEARS TO BE WHETHER A COUNTY CLERK CAN CHARGE THE FEES PRESCRIBED IN TITLE 28 O.S. 32 OR, WHETHER THE CLERK MAY ONLY CHARGE THE MAXIMUM .25 PER PAGE FOR THE COPYING OF A RECORD PURSUANT TO THE OKLAHOMA OPEN RECORDS ACT CODIFIED AT 51 O.S. 24A.1 ET SEQ. THE ANSWER TO YOUR QUESTION DEPENDS UPON WHAT TYPE OF INFORMATION IS REQUESTED. SECTION 32 OF TITLE 28 PROVIDES:
  "ALL COUNTY CLERKS SHALL CHARGE AND COLLECT THE FOLLOWING FLAT FEES TO BE UNIFORM THROUGHOUT THE STATE REGARDLESS OF THE RECORDING METHOD USED, AND THE COUNTY CLERKS SHALL NOT BE REQUIRED TO ITEMIZE THE CHARGE OF THESE FEES PURSUANT TO ANY OTHER SCHEDULE, EXCEPT AS SPECIFICALLY PROVIDED BY LAW:
    4. FOR FURNISHING PHOTOGRAPHIC COPIES OF PHOTOGRAPHIC RECORDS OR OF TYPE WRITTEN SCRIPT OR PRINTED RECORDS, PER PAGE _______ $1.00"
THIS SECTION HAS BEEN TYPICALLY CONSTRUED TO MEAN DOCUMENTS SUCH AS DEEDS AND MORTGAGES FILED AND OF RECORD WITH THE COUNTY CLERK. THE ABOVE CITED SECTION IS THE ONLY PORTION OF 28 O.S. 32 WHICH INVOLVES THE PHOTOCOPYING OF ANY DOCUMENTS. ALTHOUGH YOU DID NOT ADDRESS THE SUBJECT IN YOUR LETTER, I THINK IT IMPORTANT ALSO TO NOTE THAT 28 O.S. 31, PROVIDES FOR THE COURT CLERK'S COLLECTION OF $1.00 PER PAGE AND .50 FOR ALL SUBSEQUENT PAGES FOR THE COPYING OF ANY INSTRUMENT OF RECORD ON FILE WITH THE COURT CLERK.
YOU CORRECTLY NOTE THAT TITLE 28 O.S. 32 (1981) WAS EFFECTIVE AS OF JULY 1, 1985. THE MAIN TEXT OF THE OKLAHOMA RECORD'S ACT BECAME EFFECTIVE NOVEMBER 1, 1985. ALTHOUGH IT IS TRUE THAT ONE RULE OF STATUTORY INTERPRETATION PROVIDES THAT THE MOST RECENT ENACTMENT OF THE LAW IS GIVEN EFFECT OVER PAST ENACTMENTS, IT IS ALSO TRUE THAT SPECIFIC STATUTES GOVERN OVER GENERAL STATUTES. GLOVER CONSTRUCTION COMPANY V. ANDRUS, 591 F.2D 554 (10TH CIR. 1979). WHEN THERE ARE TWO STATUTES ON THE SAME SUBJECT, EVEN IF THE SPECIAL STATUTE WAS ENACTED EARLIER AND THE GENERAL LATER, THE SPECIAL ACT CONTROLS IN ALL MATTERS COMING WITHIN ITS SCOPE. FURTHER, WHEN POSSIBLE, STATUTES SHOULD NOT BE CONSTRUED TO BE IN CONFLICT. AMF TUBESCOPE COMPANY V. HATCHEL, 547 P.2D 374 (OKLA. 1976).
IN 28 O.S. 32 THE LEGISLATURE SPECIFICALLY SET FORTH THE TYPES OF MINISTERIAL FUNCTIONS WHICH REQUIRE THE COUNTY CLERK TO CHARGE AND COLLECT A FEE. MOST ALL OF THE DUTIES RECITED IN THE STATUTE REGARD THE RECORDING OF SPECIFIC DOCUMENTS OR CERTIFICATION OF DOCUMENTS. ONLY SECTION 4 CITED ABOVE DEALS WITH THE PHOTOCOPYING OF ANY RECORDS. AS YOU CORRECTLY NOTED, THE USE OF THE WORD SHALL IS TYPICALLY MEANT TO BE MANDATORY AND SECTION 32 PROVIDES THAT ALL COUNTY CLERKS SHALL CHARGE AND COLLECT THE LISTED FEES.
THE OKLAHOMA OPEN RECORDS ACT 51 O.S. 24A.1 ET SEQ., SPECIFICALLY AT 24A.5.4, DEALS WITH THE INSPECTION AND COPYING OF LAND DESCRIPTION TRACT INDEXES OF RECORD COVERING REAL PROPERTY WHICH ARE REQUIRED TO BE KEPT BY THE COUNTY CLERK. THE ACT PROVIDES THAT THESE LAND DESCRIPTION INDEXES ARE SUBJECT TO THE OPEN RECORD'S ACT AND SUBJECT TO THE .25 PER PAGE OF COPY FEE.
THE TWO ACTS DO NOT APPEAR TO BE IN CONFLICT. THE COURT CLERK SHALL CHARGE $1.00 PER PAGE FOR THE PHOTOCOPYING OF PHOTOGRAPHIC RECORDS OR TYPE WRITTEN SCRIPT OR PRINTED RECORDS. UNDER THE OPEN RECORDS ACT THE COUNTY CLERK MAY NOT CHARGE OVER .25 PER PAGE FOR LAND DESCRIPTION TRACT INDEXES FILED OF RECORD WITH THE COUNTY CLERK. UNLESS THERE ARE ANY OTHER SPECIFIC REFERENCES TO THE AMOUNT OF FEES AND THE TYPE OF RECORDS HELD BY THE COUNTY CLERK, ALL OTHER DOCUMENTS IN THE POSSESSION OF THE COUNTY CLERK WHICH ARE PUBLIC RECORDS MUST BE MADE AVAILABLE TO THE PUBLIC FOR .25 PER PAGE.
IN CONFORMITY WITH THE ANALYSIS USED ABOVE FOR FEES CHARGED BY THE COUNTY CLERK, PURSUANT TO 28 O.S. 31, COURT CLERKS MUST ALSO CHARGE A STATUTORILY PRESCRIBED FEE FOR THE COPYING OF INSTRUMENTS WHICH ARE FILED AND OF RECORD WITH THE COURT CLERK. AGAIN, THE SPECIFIC STATUTE IN THIS INSTANCE WOULD GOVERN OVER THE MORE GENERAL REQUIREMENTS OF THE PEN RECORDS ACT. SEVERAL OTHER OKLAHOMA STATUTES GOVERN THE FEES CHARGED FOR THE PRODUCTION OF CERTAIN OTHER PUBLIC RECORDS. FOR INSTANCE, THE BOARD OF COUNTY COMMISSIONERS FOR EACH COUNTY MUST PUBLISH IN A COUNTY NEWSPAPER, THE FULL REPORT OF ALL OFFICIAL PROCEEDINGS OF EACH REGULAR AND SPECIAL MEETING HELD BY THE COMMISSION. THUS, THE PUBLIC HAS ACCESS TO THESE RECORDS WITHOUT CHARGE. SEE 19 O.S. 444/19 O.S. 445/19 O.S. 446
(RACHEL LAWRENCE-MOR)